Citation Nr: 1633218	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-45 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 2005 to September 2009, including service in Iraq from January 2007 to February 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In November 2013, the case was remanded for additional development.

A November 2013 Board decision dismissed the appeal seeking increases in the "staged" (0 percent prior to February 3, 2010, and 50 percent from that date) ratings assigned for sleep apnea with insomnia; therefore, such matter is not before the Board.  The Veteran had also initiated appeals of denials of service connection for a right knee and leg disability and for a left knee and leg disability.  A September 2015 rating decision granted service connection for right knee chondromalacia with shin splints and pain and for left knee degenerative joint disease with chondromalacia and shin splints.  Consequently, those matters are not before the Board.

The issue of entitlement to a separate compensable rating for insomnia has been raised by the record (in a May 2010 written statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.





REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Board notes that the Veteran is now service-connected for right knee chondromalacia with shin splints and pain.  A December 2012 VA treatment report noted that the Veteran had an achy-type pain from his knees to his ankles.

The Board's November 2013 remand instructed the AOJ to arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely etiology of any current disability of the right ankle.  Based on review of the record and examination of the Veteran, the examiner was asked to identify each right ankle disability entity found, and to opine as to whether any such disability was incurred or aggravated during the Veteran's active service (with specific consideration to be given to all pertinent service treatment records (STRs).

[The Veteran's pertinent STRs include the following findings, as outlined in the Board's November 2013 remand.  In November 2005, he complained of pain and swelling in his right ankle (which he reported was run over by an airport luggage cart) and was assessed with a right ankle sprain.  In December 2005, it was noted that the pain in his right ankle had resolved.  December 2005 x-rays of his right ankle showed small avulsed bone fragments off the posterior aspect of the distal tibia.  In February 2006, he again complained of right ankle pain and was assessed with right ankle sprain.  On a July 2009 report of medical history, he noted that his ankles would swell when running or walking or standing, and that he had a bone deformity in his right ankle.  On a July 2009 report of medical assessment, his health care provider noted that the Veteran had a history of bilateral ankle swelling and a deformed bone in the right ankle.]

On August 2015 VA ankles examination, the Veteran was examined by a physician specializing in family, occupational, and preventive medicine, and not an orthopedist as had been specifically requested by the Board's November 2013 remand.  The VA examiner determined that there were no objective findings to support a diagnosis of a current right ankle disability, noting that all related x-rays (following the initial x-ray, which showed a small, avulsed fracture of the distal tibia) had shown full healing of the fracture.  However, the VA examiner did not address the aforementioned December 2012 VA treatment report which noted ankle pain or a February 2014 VA treatment report which noted that the Veteran had slight ankle pronation bilaterally.  The VA examiner opined that the Veteran did not have a current right ankle disability that was incurred in, aggravated, or caused by an event or injury during service.  However, while the VA examiner noted the November 2005 in-service right ankle sprain and the resolution of right ankle pain in December 2005, the examiner did not consider or address the other pertinent STRs of record (including from February 2006 and July 2009, as outlined above).

In light of the above, the Board finds that a new VA examination is needed in order to correct the deficiencies of the August 2015 examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Additionally, the new VA examiner (who must be an orthopedist) should opine as to whether any right ankle disability is caused or aggravated by the Veteran's now service-connected right knee chondromalacia with shin splints and pain.  Furthermore, such examiner should provide a medical opinion with adequate rationale addressing whether the Veteran's current right ankle symptoms may be manifestations of a "qualifying chronic disability" under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a) as a result of his service in Iraq during the Gulf War era.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely etiology of any current right ankle disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each right ankle disability found.  If no such disability is diagnosed, please reconcile that conclusion with the pertinent medical evidence of record (including the December 2012 VA treatment report which noted ankle pain and the February 2014 VA treatment report which noted slight ankle pronation).  The examiner should discuss the right ankle small avulsed bone fragments noted on December 2005 X-rays (i.e., what became of those findings, and if still existing, why they would not be considered an abnormality).  

(b) Please identify the most likely etiology for each right ankle disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?  The examiner must specifically consider and address all pertinent STRs, as outlined above.

(c) If the answer to (b) is NO, then please opine whether it is at least as likely as not (a 50% or better probability) that examination findings or other evidence demonstrate that the Veteran's right ankle symptoms are:

(i) An undiagnosed illness (signs or symptoms cannot be attributed to known medical diagnoses); or 
(ii) A medically unexplained chronic multisymptom illness.
The examiner is advised of the distinction between a "medically unexplained chronic multisymptom illness" (which is defined as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities," such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) and a "chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis."  In other words, if any diagnosis is partially understood in terms of etiology or pathophysiology, it is not a "diagnosable but medically unexplained chronic multisymptom illness of unknown etiology."

(d) Is it at least as likely as not (a 50% or better probability) that any current right ankle disability was caused or aggravated (the opinion must address aggravation) by the Veteran's service-connected right knee chondromalacia with shin splints and pain?

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

2.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim of service connection for a right ankle disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

